DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, applicant recites “the sink drain aid suction cup.” While not indefinite, applicant is advised to recite “the suction cup” or “engaging the sink drain aid to a sink stopper with the suction cup” for consistency.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pessers (WO 2009/131448) in view of Racioppi (WO 9002497). 
Regarding claim 1, Pessers discloses a method for removing a sink drain stopper comprising: providing a sink drain aid (1) including a handle (2, 5, 3) and an engagement means (6a, 6b) connected to the handle; engaging the sink drain aid to a sink stopper (12) with the engagement means; and pulling on the handle to remove the sink drain stopper from a sink (abstract)(p. 1, ln. 11, 31-33).

Regarding claim 4, Pessers as modified shows all of the instant invention as discussed above, and under the proposed modification the sink drain aid further comprises a threaded engagement between the handle and the suction cup (Racioppi, p. 6, ln. 10-15). 
Regarding claim 5, Pessers as modified shows all of the instant invention as discussed above, and further shows that the handle has a semi-circular shape (see annotated figure below). Note that Pessers shows that a portion of handle section (2) is rounded and is considered to be a ‘semi-circle’ insofar as applicant’s own invention depicts a semi-circular shape of the handle (see rounded or annular portion 110, fig. 1). 
Regarding claim 7, Pessers as modified shows all of the instant invention as discussed above, but does not show that the handle has a rectangular cross section. Attention is turned to Racioppi which shows a handle(14) which rectanglular cross .  

    PNG
    media_image1.png
    326
    383
    media_image1.png
    Greyscale
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pessers and Racioppi, as applied to claim 1, in view of Takeda (US 2004/0177463). 
Should applicant disagree with the Examiner’s above interpretation of “semi-circular,” the following ground of rejection is presented.
Regarding claim 5, Pessers as modified does not explictly provide that the handle has a semi-circular shape. Attention is turned to Takeda which teaches a similar cleaning device having a handle (1) which has a semi-circular shape (para. [0062])(fig. .  
Claims 6 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pessers and Racioppi, as applied to claim 1, in view of LaPointe (US 2012/0124724).
Regarding claim 6, Pessers as modified shows all of the instant invention as discussed above, but does not show that the handle has a circular cross section.  Attention is turned to LaPointe which teaches a sink drain aid (15) having a handle (17) with a circular cross section (see fig. 1, 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the handle of Pessers as modified with a semi-circular cross section, since either shape still enables the handle to be gripped and manipulated. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).  
Regarding claim 2, Pessers as modified shows all of the instant invention as discussed above, and under the proposed modification, shows the step of attaching the sink drain aid to the sink via the suction cup.  This method step is an obvious consequence of the normal use of the device of Pessers as modified. When the sink drain aid is reattached to the sink plug for subsequent uses, it is attached to the sink. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pessers and Racioppi, as applied to claim 7, in view of CN2152485 (hereinafter CN ‘485). 
Regarding 3, Pessers as modified shows all of the instant invention as discussed above, but does not show the step of attaching a towel to the handle.  Attention is turned to CN ‘485 which teaches that it is known to have a cleaning device (fig. 1) with a brush head portion of a handle which is covered with a towel cloth (abstract).  It would have been obvious to have included a towel for attachment to the handle of Pessers as modified so that a different cleaning surface can be used when using the sink drain aid. A towel might be better suited to certain delicate dishes, or for washing a user’s hands.  
Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, and are presented to applicant for consideration: 
Claim 8 (new). A method comprising the steps of: 
providing a sink drain aid, the sink drain aid including a handle and a suction cup connected to the handle; 
engaging the sink drain aid to a sink stopper using the suction cup;
pulling on the handle to remove the sink drain stopper from a sink;
attaching the sink drain aid to a different portion of the sink using the suction cup; and
hanging a towel from the handle. 
	Claim 9 (new). The method of claim 8, wherein the sink drain aid further comprises a threaded engagement between the handle and the suction cup. 
	Claim 10 (new). The method of claim 8, wherein the handle has a semi-circular shape. 
	Claim 11 (new). The method of claim 8, wherein the handle has a circular cross-section.
	Claim 12 (new). The method of claim 8, wherein the handle has a rectangular cross-section. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayre (US 2,051,065) teaches a suction cup towel holder, generally showing the state of the art, but does not show the step of removing a sink plug using the suction cup. 
Riley (US 5,217,123) shows a towel holder which is affixed to the inside of a sink basin via suction cups, but does not show the step of removing the sink plug with the suction cup. 
Henderson (US 6,732,385) shows a sink stopper having a handle (18) and a suction cup (20) which enables the storage of the stopper on vertical surfaces, but does not show the step of applying the suction cup to an existing drain stopper, removing the drain stopper with the handle, and then hanging a towel from the handle. 
Finkhousen (US 1,372,412) shows a sink accessory, including a handle portion (16) and a suction cup portion (18) which enhances the functionality of the sink, generally indicative of the state of the art of sink convenience devices. 
KR 2020140006006 shows a sink stopper (200) which is attachable to a vertical surface with a suction cup (300), but does not show the step of attaching or hanging a towel from the handle. 
Amussen (D322554, of record) shows a handle attached to a suction cup which is capable of being attached to a sink stopper and used to hang a towel, but does not show any of the claimed method steps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754